Name: Council Regulation (EU) NoÃ 754/2011 of 1Ã August 2011 amending Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  international trade;  politics and public safety;  Asia and Oceania
 Date Published: nan

 2.8.2011 EN Official Journal of the European Union L 199/23 COUNCIL REGULATION (EU) No 754/2011 of 1 August 2011 amending Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Decision 2011/487/CFSP of 1 August 2011 amending Council Common Position 2002/402/CFSP concerning restrictive measures against Usama bin Laden, members of the Al-Qaida organisation and the Taliban and other individuals, groups, undertakings and entities associated with them (1), adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 27 May 2002, the Council adopted Common Position 2002/402/CFSP (2) and Regulation (EC) No 881/2002 (3). (2) On 17 June 2011, the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, adopted Resolution 1989 (2011) concerning threats to international peace and security caused by terrorist acts. (3) On 1 August 2011, the Council adopted Decision 2011/487/CFSP. (4) Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 881/2002 is hereby amended as follows: (1) the title is replaced by the following: (2) in Article 1(5), the words and the Taliban are deleted; (3) in Article 2(3), the words Usama bin Laden and and the Taliban are deleted. Article 2 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2011. For the Council The President M. DOWGIELEWICZ (1) See page 73 of this Official Journal. (2) OJ L 139, 29.5.2002, p. 4. (3) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entries under the heading Natural persons are deleted: (1) Abdul Baqi. Title: (a) Maulavi (b) Mullah. Function: (a) Governor of the provinces of Khost and Paktika under the Taliban regime; (b) Vice-Minister of Information and Culture under the Taliban regime; (c) Consulate Dept, Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1962. Place of birth: Jalalabad city, Nangarhar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (2) Abdul Qadeer Abdul Baseer. Title: (a) General, (b) Maulavi. Function: Military AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: repatriated to Afghanistan in February 2006. (3) Abdul Ghafoor. Title: Maulavi. Function: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. (4) Amir Abdullah (alias Amir Abdullah Sahib). Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 20.7.2010. (5) Abdul Manan. Title: (a) Mr, (b) Mawlawi. Function: Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (6) Abdul Razaq. Title: Maulavi. Date of birth: approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Minister of Commerce (Taliban regime), (b) arrested in 2003 in Kandhar province in Afghanistan. (7) Abdul Wahab. Title: Malawi. Function: Taliban ChargÃ © dAffaires in Riyadh under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. (8) Abdul Rahman Agha. Title: Maulavi. Function: Chief Justice of Military Court of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. (9) Abdul Wasay Mu'tasim Agha. (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem). Title: Mullah. Function: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 31.1.2001. (10) Janan Agha. Title: Mullah. Function: Governor of Fariab province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Central Uruzgan province, Afghanistan. Nationality: Afghan. (11) Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Function: Employee of the Passport and Visa Department of the Taliban regime. Date of birth: Approximately 1966. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (12) Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (a) Sayed Ghias). Title: Maulavi. Function: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Faryab province, Afghanistan as of May 2007, (b) Involved in drug trafficking. (13) Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Function: President of Da Afghanistan Bank under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. (14) Mohammad Shafiq Ahmadi. Title: Mullah. Function: Governor of Samangan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (15) Ahmadullah (alias Ahmadulla) Title: Qari. Function: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased in December 2001. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (16) Abdul Bari Akhund (alias Haji Mullah Sahib). Title: (a) Maulavi, (b) Mullah. Function: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Other information: (a) Member of a seven member Taliban leadership committee in Kandahar, Afghanistan, as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. (17) Ahmed Jan Akhund. Title: Maulavi. Function: Minister of Water and Electricity of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (18) Attiqullah Akhund. Title: Maulavi. Function: Deputy Minister of Agriculture of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shawali Kott district, Kandahar, Afghanistan. Nationality: Afghan. (19) Hamidullah Akhund. Title: Mullah. Function: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (20) Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Function: (a) First Deputy, Council of Ministers of the Taliban regime, (b) Foreign Minister before Wakil Ahmad Mutawakil under the Taliban regime, (c) Governor of Kandahar under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (b) graduated from a madrrassa in Quetta, Pakistan, (c) a close associate of Mullah Omar. (21) Mohammad Abbas Akhund. Title: Mullah. Function: Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. (22) Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Function: Minister of Water, Sanitation and Electricity of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. (23) Ubaidullah Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title (a) Mullah, (b) Hadji, (c) Maulavi. Function: Minister of Defence of the Taliban regime. Date of birth: approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One of the deputies of Mullah Omar, (b) Member of the Talibans leadership, in charge of military operations. (24) Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Function: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Uruzgan province, Afghanistan, as at early 2007. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (25) Mohammad Sediq Akhundzada. Function: Deputy Minister of Martyrs and Repatriation of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kabul province, Afghanistan. Nationality: Afghan. (26) Mohammad Eshaq Akhunzada. Title: Maulavi. Function: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Qarabajh district, Ghazni province, Afghanistan. Nationality: Afghan. (27) Agha Jan Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha). Title: Haji. Date of birth: (a) 15.10.1963, (b) 14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Hitemchai Village, Helmand Province, Afghanistan, (b) Kandahar, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 4.11.2010. (28) Allahdad (alias Akhund). Title: Maulavi. Function: Minister of Construction of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. (29) Aminullah Amin. Title: Maulavi. Function: Governor of Saripul Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (30) Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Function: Head of Afghan Trade Agency, Peshawar, Pakistan under the Taliban regime. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). (31) Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b) Haji Mudir). Title: Mullah. Function: Director of Administrative Affairs of the Taliban regime, (b) Minister of Finance of the Taliban. Date of birth: Approximately 1961. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. (32) Arefullah Aref. Title: Maulavi. Function: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. (33) Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Function: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Council of Peshawar. (34) Sayed Allamuddin Atheer. (alias Sayed Allamuddin Athear) Function: Second Secretary, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 15.2.1955. Place of birth: Badakhshan, Afghanistan. Nationality: Afghan. Passport No: D 000994 (Afghan passport). Date of designation referred to in Article 2a(4)(b): 25.1.2001. (35) Atiqullah. Title: (a) Hadji, (b) Molla. Function: Deputy Minister of Public Works of the Taliban regime. Nationality: Afghan. (36) Azizirahman. Title: Mr Function: Third Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (37) Abdul Ghani Baradar (alias Mullah Baradar Akhund). Title: Mullah. Function: Deputy, Minister of Defence of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Weetmak village, Dehrawood district, Uruzgan province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to Popalzai tribe, (b) Senior Taliban military commander and member of Taliban Quetta Council  as of May 2007, (c) Believed to be in the Afghanistan/Pakistan border area. (38) Mohammad Daud. Function: Administrative AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1956. Place of birth: Kabul, Afghanistan. Nationality: Afghan. Passport No: D 00732. (39) Arsalan Rahmani Mohammad Daulat (alias Arsala Rahmani). Title: Maulavi. Function: Deputy Minister of Higher Education of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1941. Place of birth: Khaleqdad village, Urgon district, Paktika province, Afghanistan. National identification No: 106517. Nationality: Afghan. Other information: (a) Member of the Upper House (Mashrano Jerga) of the Afghan Parliament, (b) Head of the Education and Religious Committee of the House as of May 2007. (40) Shahabuddin Delawar. Title: Maulavi. Function: Deputy of High Court of the Taliban regime. Date of birth: 1957. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (41) Dost Mohammad (alias Doost Mohammad). Title: (a) Mullah, (b) Maulavi. Function: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One the Taliban military commanders as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. (42) Mohammad Azam Elmi. Title: Maulavi. Function: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1968. Nationality: Afghan. Other information: reportedly deceased in 2005. (43) Faiz. Title: Maulavi. Function: Head of the Information Department, Ministry of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (44) Habibullah Fawzi (alias (a) Habibullah Faizi, (b) Habibullah Fauzi). Title: Qazi. Function: (a) Second secretary, Taliban Embassy , Islamabad, Pakistan, (b) First Secretary, Taliban Embassy , Islamabad, Pakistan, (c) Ambassador  at Large, (d) Head of United Nations Department of the Ministry of Foreign Affairs of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1961. Place of birth: Atal village, Ander district, Ghazni, Afghanistan. Nationality: Afghan. Passport No: (a) D 010678 (Afghan passport issued on 19.12.1993), (b) OR 733375 (Afghan passport issued on 28.6.2005, valid until 2010). Other information: His fathers name is Mohammad Mangal. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (45) Rustum Hanafi Habibullah (alias Rostam Nuristani). Title: Maulavi. Function: Deputy Minister of Public Works of the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab district, Nuristanprovince, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Nuristan province, Afghanistan, as of May 2007. (46) Gul Ahmad Hakimi. Title: Maulavi. Function: Commercial AttachÃ ©, Taliban Consulate General , Karachi. Nationality: Afghan. (47) Abdullah Hamad. Title: Maulavi. Function: Consul General, Taliban Consulate General , Quetta, Pakistan. Date of birth: 1972. Place of birth: Helmand, Afghanistan. Nationality: Afghan. Passport No: D 00857 (issued on 20.11.1997). (48) Hamdullah. Title: Maulavi. Function: Repatriation AttachÃ ©, Taliban Consulate General , Quetta. Nationality: Afghan. (49) Zabihullah Hamidi; Function: Deputy Minister of Higher Education of the Taliban regime. Nationality: Afghan. (50) Din Mohammad Hanif (alias Qari Din Mohammad). Title: Qari. Function: (a) Minister of Planning of the Taliban regime, (b) Minister of Higher Education of the Taliban regime. Date of birth: Approximately 1955. Place of birth: Badakhshan province, Afghanistan. Nationality: Afghan. (51) Sayeedur Rahman Haqani (alias Sayed Urrahman). Title: Maulavi. Function: (a) Deputy Minister of Mines and Industries of the Taliban regime, (b) Deputy Minister of Public Works of the Taliban regime. Date of birth: Approximately 1952. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Other information: from Laghman Province, Afghanistan. (52) Abdul Jalil Haqqani (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Function: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council. (53) Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-79. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of designation referred to in Article 2a(4)(b): 11.5.2011. (54) Ezatullah Haqqani. Title: Maulavi. Function: Deputy Minister of Planning of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (55) Jalaluddin Haqqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani; (b) Believed to be in the Afghanistan/Pakistan border area; (c) Although reported deceased in June 2007, still alive as of May 2008. Date of designation referred to in Article 2a(4)(b): 31.1.2001. (56) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b) Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c) Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d) Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a) 1.1.1966, (b) between 1958 and 1964. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan; (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates; (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of designation referred to in Article 2a(4)(b): 9.2.2011. (57) Mohammad Moslim Haqqani (alias Moslim Haqqani). Title: Maulavi. Function: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (58) Mohammad Salim Haqqani. Title: Maulavi. Function: Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1967. Nationality: Afghan. Other information: from Laghman province. (59) Nasiruddin Haqqani (alias (a) Naseer Haqqani, (b) Dr Naseer Haqqani, (c) Nassir Haqqani, (d) Nashir Haqqani, (e) Naseruddin, (f) Dr Alim Ghair). Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Afghanistan. Nationality: Afghan. Other information: Associated with the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Date of designation referred to in Article 2a(4)(b): 20.7.2010. (60) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Function: (a) Director of Administrative Affairs of the Taliban regime, (b) Head of Information and Culture in Kandahar province during the Taliban regime. Date of birth: approximately 1965. Place of birth: Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrrassa in Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (b) Believed to be in the Afghanistan/Pakistan border area. (61) Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Function: Na'ib Amir (Deputy Commander). Address: (a) Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b) Manba'ul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c) Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Since 2004, major operational commander in eastern and southern regions of Afghanistan. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zardan tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. (62) Abdul Hai Hazem. Title: Maulavi. Function: First Secretary, Taliban Consulate General , Quetta, Pakistan. Date of birth: 1971. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 0001203. (63) Hidayatullah (alias Abu Turab). Function: Deputy Minister of Civil Aviation of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. (64) Abdul Rahman Ahmad Hottak (alias Hottak Sahib). Title: Maulavi. Function: Deputy (Cultural) Minister of Information and Culture of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (65) Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Function: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council  in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal. (66) Gul Agha Ishakzai (alias (a) Mullah Gul Agha, (b) Mullah Gul Agha Akhund, (c) Hidayatullah, (d) Haji Hidayatullah, (e) Hayadatullah). Adress: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Timor, Kandahar, Afghanistan. Other information: Is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. Date of designation referred to in Article 2a(4)(b): 20.7.2010. (67) Noor Jalal (alias Nur Jalal). Title: Maulavi. Function: Deputy (Administrative) Minister of Interior Affairs of the Taliban regime. Date of birth: Approximately 1960. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. (68) Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Function: Minister of Information of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (69) Saleh Mohammad Kakar (alias Saleh Mohammad). Date of birth: Approximately 1962. Place of birth: Nulgham Village, Panjwai District, Kandahar, Afghanistan. Nationality: Afghan. Other information: Has owned a car dealership in Kandahar, Afghanistan. Date of designation referred to in Article 2a(4)(b): 4.11.2010. (70) Rahamatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Function: Consul General, Taliban Consulate General , Karachi, Pakistan. Date of birth: 1968. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Other information: Taliban Governor  of the province of Ghazni, Afghanistan, as of May 2007. (71) Abdul Rauf Khadem. Title: Mullah. Function: Commander of Central Corpus under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Uruzgan/Kandahar, Afghanistan. Nationality: Afghan. (72) Khairullah Khairkhwah (alias Mullah Khairullah Khairkhwah). Title: (a) Maulavi (b) Mullah. Function: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) spokesperson of the Taliban regime, (c) Governor of Kabul province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: In custody as of June 2007. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (73) Shamsullah Kmalzada (alias Shamsalah Kmalzada). Sex: Male. Function: Second Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (74) Abdul Razaq Akhund Lala Akhund. Title: Mullah. Function: (a) Minister of Interior Affairs of the Taliban regime, (b) Chief of Kabul police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar province, Afghanistan, in the area bordering Chaman district, Quetta, Pakistan. Other information: believed to be in Afghanistan/Pakistan border area. (75) Jan Mohmmad Madani. Title: Mr Function: ChargÃ © dAffaires, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (76) Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangarhar province. (77) Abdul Latif Mansur (alias Abdul Latif Mansoor). Title: Maulavi. Function: Minister of Agriculture of the Taliban regime. Date of birth: approximately 1968. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Member of Taliban Miram Shah Council , as of May 2007. (78) Mohammadullah Mati. Title: Maulavi. Function: Minister of Public Works of the Taliban regime. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. (79) Matiullah; Title: Mullah. Function: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. (80) Akhtar Mohammad Maz-Hari. Title: Maulavi. Function: Education AttachÃ ©, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz, Afghanistan. Nationality: Afghan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Other information: reportedly deceased in 2007. (81) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Function: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 23.2.2001. (82) Nazar Mohammad. Title: Maulavi. Function: Governor of Kunduz Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (83) Rahmatullah Wahidyar Faqir Mohammad (alias Ramatullah Wahidyar). Function: Deputy Minister for Martyrs and Repatriation of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1957. Place of birth: Kotakhel village, Zormat district, Paktia province, Afghanistan. Nationality: Afghan. National identification No: 110675. (84) Mohammad Homayoon. Title: Eng. Function: Deputy Minister of Water and Electricity of the Taliban regime. Nationality: Afghan. (85) Mohammad Shafiq Mohammadi. Title: Maulavi. Function: Governor of Khost Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. (86) Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Function: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area. (87) Mohammad Rasul. Title: Maulavi. Function: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. (88) Mohammad Wali. Title: Maulavi. Function: Minister of Department of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1965. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (89) Mohammad Yaqoub. Title: Maulavi. Function: Head of BIA under the Taliban regime. Nationality: Afghan. (90) Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Function: (a) Minister of Education of the Taliban regime, (b) Taliban representative in UN-led talks during the Taliban regime. Date of birth: Approximately 1968. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. (91) Abdulhai Motmaen. Title: Maulavi. Function: Director, Information and Culture Dept, Kandahar, Afghanistan during the Taliban regime. Date of birth: Approximately 1973. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. (92) Rafiullah Muazen. Title: Maulavi. Function: Deputy of High Court under the Taliban regime. Date of birth: Approximately 1943. Place of birth: Paktia province, Afghanistan. Nationality: Afghan. (93) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Function: Deputy Minister of Communication of the Taliban regime. Date of birth: approximately 1963. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. (94) Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Function: Consul General, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1954. Place of birth: Farah. Nationality: Afghan. Passport No: 00737 (Afghan passport issued on 20.10.1996). (95) Mohammad Husayn Mustas'id (alias (a) Mohammad Hassan Mastasaeed, (b) Mstasaeed, (c) Mostas'eed, (d) Mohammad Husayn Mastasaeed). Title: Mullah. Function: Head of Academy of Sciences under the Taliban regime. Date of birth: Approximately 1964. Other information: believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a(4)(b): 23.2.2001. (96) Mohammad Naim (alias Mullah Naeem). Title: Mullah. Function: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. (97) Nik Mohammad. Title: Maulavi. Function: Deputy Minister of Commerce of the Taliban regime. Nationality: Afghan. (98) Hamdullah Nomani. Title: Maulavi. Function: High ranking official in the Ministry of Higher Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (99) Mohammad Aleem Noorani. Title: Mufti. Function: First Secretary, Taliban Consulate General , Karachi. Nationality: Afghan. (100) Nurullah Nuri. Title: Maulavi. Function: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Shahjoe district, Zabul province, Afghanistan. Nationality: Afghan. (101) Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Function: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Herat province. Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (102) Mohammed Omar. Title: Mullah. Function: Leader of the Faithful ( Amir ul-Mumineen ), Afghanistan. Date of birth: Approximately 1966. Place of birth: Uruzgan province, Adehrawood village. Nationality: Afghan. (103) Abdul Jabbar Omari. Title: Maulavi. Function: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul, Afghanistan. Nationality: Afghan. (104) Mohammad Ibrahim Omari. Title: Alhaj. Function: Deputy Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zadran valley, Khost province, Afghanistan. Nationality: Afghan. (105) Nooruddin Turabi Muhammad Qasim (alias Noor ud Din Turabi). Title: (a) Mullah (b) Maulavi. Function: Minister of Justice of the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Kandahar, Afghanistan, (b) Chora district, Uruzgan province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (106) Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Function: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Northern Afghanistan as of May 2007, (b) Involved in drug trafficking. (107) Abdul Ghafar Qurishi (alias Abdul Ghaffar Qureshi). Title: Maulavi. Function: Repatriation AttachÃ ©, Taliban Embassy , Islamabad. Nationality: Afghan. (108) Mohammad Rabbani. Title: Mullah. Date of birth: approximately 1961. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) Chairman of the Ruling Council (Taliban regime), (b) Head of the Council of Ministers (Taliban regime), (c) reportedly deceased in April 2001. (109) Yar Mohammad Rahimi. Title: Mullah. Function: Minister of Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Panjwaee district, Kandahar province, Afghanistan. Nationality: Afghan. (110) Mohammad Hasan Rahmani. Title: Mullah. Function: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Panjwae district, Kandahar province, Afghanistan. Nationality: Afghan. (111) Habibullah Reshad. Title: Mullah. Function: Head of Investigation Department under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (112) Abdulhai Salek. Title: Maulavi. Function: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Other information: Reportedly deceased. Date of designation referred to in Article 2a(4)(b): 23.2.2001. (113) Sanani. Title: Maulavi. Function: Head of Dar-ul-Efta under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. (114) Noor Mohammad Saqib. Function: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Bagrami district, Kabul province, Afghanistan. Nationality: Afghan. (115) Qalamudin Sar Andaz (alias Qalamuddin). Title: Maulavi. Function: (a) Deputy Minister of Haj Affairs of the Taliban regime, (b) Head of Olympic Committee of the Taliban regime. Address: Baraki Barak district, Logar province, Afghanistan. Date of birth: Between 1958 and 1963. Place of birth: Baraki Barak district, Logar province, Afghanistan. Nationality: Afghan. Other information: in July 2003 he was in custody in Kabul, Afghanistan. Released from jail in 2005. (116) Ehsanullah Sarfida. Title: Maulavi. Function: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. (117) Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Function: (a) Vice- Minister of Work and Social Affairs of the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Chaman district, Pakistan. (118) Qari Abdul Wali Seddiqi. Function: Third Secretary under the Taliban regime. Date of birth: 1974. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). (119) Abdul Wahed Shafiq. Title: Maulavi. Function: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. (120) Mohammad Sohail Shaheen. Function: Second Secretary, Taliban Embassy  Islamabad. Nationality: Afghan. (121) Said Ahmed Shahidkhel. Title: Maulavi. Date of birth: approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Minister of Education (Taliban regime), (b) was in custody in July 2003 in Kabul, Afghanistan. (122) Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Function: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) Involved in drug trafficking, (d) Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007; Taliban Governor  of Kandahar as of May 2007. (123) Shamsudin. Title: Maulavi. Function: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim district, Badakhshan province, Afghanistan. Nationality: Afghan. (124) Mohammad Sharif. Function: Deputy Minister of Interior Affairs of the Taliban regime. Nationality: Afghan. (125) Shams Ur-Rahman Sher Alam (alias (a) Shamsurrahman (b) Shams-u-Rahman). Title: (a) Mullah (b) Maulavi. Function: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Suroobi district, Kabul province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a(4)(b): 23.2.2001. (126) Abdul Ghafar Shinwari. Title: Haji. Function: Third Secretary, Taliban Consulate General , Karachi, Pakistan. Date of birth: 29.3.1965. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000763 (issued on 9.1.1997). (127) Mohammad Sarwar Siddiqmal. Function: Third Secretary, Taliban Embassy , Islamabad. Nationality: Afghan. (128) Sher Mohammad Abbas Stanekzai. Function: Deputy Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Logar province, Afghanistan. Nationality: Afghan. (129) Taha. Title: Maulavi. Function: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. (130) Tahis. Title: Hadji. Function: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. (131) Abdul Raqib Takhari. Title: Maulavi. Function: Minister of Repatriation of the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Takhar province, Afghanistan. Nationality: Afghan. (132) Walijan. Title: Maulavi. Funtion: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Quetta, Pakistan. (133) Nazirullah Ahanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Function: Commercial AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: Repatriated to Afghanistan in October 2006. Date of designation referred to in Article 2a(4)(b): 25.1.2001. (134) Abdul-Haq Wasiq (alias Abdul-Haq Wasseq). Title: Maulavi. Function: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 31.1.2001. (135) Mohammad Jawad Waziri. Function: UN Department, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. (136) Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Function: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: between 1963 and 1968. Place of birth: Logar province, Kharwar district, Afghanistan. Nationality: Afghan. (137) Mohammad Zahid. Title: Mullah. Function: Third Secretary, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar, Afghanistan. Nationality: Afghan. Passport No: D 001206 (issued on 17.7.2000). (138) Rahimullah Zurmati. Title: Maulavi. Function: Deputy (Publication) Minister of Information and Culture of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan.